DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the floating seal in claims 10 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the lead line to bottom sub 88 and floating seal 88 are pointing to an empty space or bore.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 are ambiguous and confusing and is rendered indefinite.  Claims 10 and 20 introduce a “floating seal”, however the specification does not clearly define the floating seal.  The specification teaches the function of the floating seal but does not include any structure needed to create the floating seal.  Examiner is unsure of what elements are included in the floating seal. Examiner is unable to determine if the floating seal has fluid, piston or another unknown element.
Claim limitation “floating seal” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide any structure or material that is needed to create a floating seal. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al. PG Pub. 2011/0203801 (Azimi).
Regarding claim 1, Azimi discloses an isolation valve system (22), comprising: a well string (36) having an isolation valve, the isolation valve (24) comprising: a ball (42) rotatably mounted to a pair of inserts (44) for rotation about a fixed axis (50), the ball having a through hole (82); an arm (60) coupled to the ball at a position offset from the fixed axis (arm positioned offset from arm; Abstract, Par. [0004]), the arm having an actuation end (64); and a mandrel (70) connected to the actuation end of the arm (Par. [0019]; Fig. 2), the mandrel and the actuation end (64) of the arm being disposed uphole of the ball (42) (Fig. 2), wherein, via the actuation end of the arm, the mandrel forces rotation of the ball from a closed position to an open position by moving in a linear direction, which allows flow of fluid along the through hole (the movable mandrel 70 moves in a linear direction through valve housing 58 to cause arm 60 to rotate ball 42 between open and closed positions; Par. [0018-0019]; Fig. 2).
However, Azimi does not specifically state moving the mandrel in a linear direction away from the ball to rotate the ball to an open position. 
Nonetheless, Azimi does states the movable mandrel (70) moves in a linear direction to rotate ball (42) between open and closed positions. (Par. [0019]). 
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the mandrel in a linear direction away from the ball to rotate the ball to an open position since Azimi clearly states the movable mandrel moves in a linear direction to rotate ball between open and closed positions. Examiner contends mandrel can move away from the ball or towards the ball to causing the ball to rotate based on the configuration of the valve. Reversing the actuating linear direction of the mandrel does not change the scope of the invention. Furthermore, it is well known in the art to use a push or pull force to actuate a valve. Therefore, it would have been an obvious matter of design choice to have the mandrel slide towards or away from the ball to actuate the ball valve.
Regarding claims 2 and 12, Azimi discloses rotating the ball (Abstract; Par. [0019]) but does not state the ball only rotates in a counter-clockwise direction to transition from the closed position to the open position.
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to only rotate the ball in a counter-clockwise direction to transition from the closed position to the open position since it is a matter of design choice.  Examiner contends the valve can be configured to rotate the ball in a clockwise or counter clockwise direction without changing the scope of the invention. Examiner contends the rotational direction of the ball does not affect functionality of the valve or how it operates to create a barrier between the formation and surface in a tubular string.
Regarding claims 3 and 13, Azimi discloses movement of the ball (42) from the closed position to the open position comprises a combination of rotation in a counter-clockwise direction and linear movement. (Par. [0019]).  Examiner contends the ball (42) rotates and the mandrel (70) moves linearly causing the ball to move from the closed position to the open position.
Regarding claims 4 and 14, Azimi discloses movement of the mandrel (70) in the linear direction away from the ball is motivated hydraulically (the mandrel 70 may be motivated hydraulically; Par. [0020]).
Regarding claims 5 and 15, Azimi discloses movement of the mandrel (70) in the linear direction away from the ball is motivated mechanically (the mandrel 70 may be motivated mechanically; Par. [0020]).
Regarding claim 6, Azimi discloses the arm (60) comprises a yoke arm having an engagement end (62) that moves through a slot (68) formed in the ball. (claim 5; Par. [0018]; Fig. 2).
Regarding claims 7 and 17, Azimi discloses each insert (44) is formed as a separate insert independently held in position in a corresponding pocket (55) within a valve housing (55) by an upper cage (54) and a lower cage (56), and wherein the upper cage comprises a window (66) that receives the actuation end (64) of the arm to limit movement of the actuation end of the arm. (Par. [0016]; Fig. 2).
Regarding claims 9 and 19, Azimi discloses a seal retainer (76) having a seal (74) that is held against the ball (42). (Par. [0021]; Fig. 3).
Regarding claims 10 and 20, as best understood Azimi discloses a floating seal (78) disposed between the seal retainer and a bottom sub of the isolation valve, the floating seal configured to provide a booster force on the seal retainer and the seal held against the ball. (Par. [0021]; Fig. 3). 
Regarding claim 11, Azimi discloses a method for isolating a formation (30), comprising: providing an isolation valve (24) with a ball (42) having a through hole (82); rotatably mounting the ball within a pair of separately insertable inserts (44) held within a valve housing (58) to enable rotation of the ball about a fixed axis (50); connecting a first end of an arm (60) to the ball at a position offset from the fixed axis (arm positioned offset from arm; Abstract, Par. [0004]), the first end being an engagement end (62) of the arm; coupling a second end (64) of the arm to a movable mandrel (70) to enable selective shifting of the ball between open and closed positions by movement of the arm (60) (Par. [0019]; Fig. 2), the mandrel (70) and the second end (64) of the arm being disposed uphole of the ball (Fig. 2); and using the mandrel (70), via the second end (64) of the arm, to force rotation of the ball from the closed position to the open position by moving in a linear direction, which allows flow of fluid along the through hole (82) of the ball (the movable mandrel 70 moves in a linear direction through valve housing 58 to cause arm 60 to rotate ball 42 between open and closed positions; Par. [0018-0019]; Fig. 2).
However, Azimi does not specifically state moving the mandrel in a linear direction away from the ball to rotate the ball to an open position. 
Nonetheless, Azimi does states the movable mandrel (70) moves in a linear direction to rotate ball (42) between open and closed positions. (Par. [0019]). 
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the mandrel in a linear direction away from the ball to rotate the ball to an open position since Azimi clearly states the movable mandrel moves in a linear direction to rotate ball between open and closed positions. Examiner contends mandrel can move away from the ball or towards the ball to causing the ball to rotate based on the configuration of the valve. Reversing the actuating linear direction of the mandrel does not change the scope of the invention. Furthermore, it is well known in the art to use a push or pull force to actuate a valve. Therefore, it would have been an obvious matter of design choice to have the mandrel slide towards or away from the ball to actuate the ball valve.
Regarding claim 16, Azimi discloses the engagement end (62) of the arm moves through a slot (68) formed in the ball (42). (claim 5; Par. [0018]; Fig. 2).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Azimi in view of Inglis et al. PG Pub. 2019/0218883 (Inglis).
Regarding claim 8 and 18, Azimi discloses the ball (42) but does not state the ball is made out of a material selected from the group consisting of: metallic; thermoplastic; elastomeric; dissolvable; shape memory alloy; and a combination thereof.
Nonetheless, Inglis teaches a ball valve and the entire ball (204) may be fabricated from a dissolvable material. (Par. [0020]).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ball in Azimi so that it is made from dissolvable material as taught by Inglis for the purpose of dissolving the ball to establish fluid communication through a downhole string.  This would achieve the predictable result creating a flow path through a valve bore in the event the valve becomes stuck or inoperable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676